— In a proceeding pursuant to CPLR article 78 to review a determination of the Office of Court Administration of the New York State Unified Court System, dated April 24, 1984, which dismissed the petitioner from his position as a uniformed court officer, the petitioner appeals from a judgment of the Supreme Court, Queens County (Miller, J.), dated February 22, 1985, which dismissed the petition.
Judgment affirmed, with costs.
After a hearing, it was determined that the petitioner’s excessive absences and late arrivals at work were largely avoidable, that his attire did not, even after warnings, meet the required standards, that he performed certain of his duties with some indifference, and that his behavior as a whole adversely affected the efficient operation of the court. Given the fact that the petitioner received many written and oral warnings, and was previously suspended, the dismissal of the petitioner from his employment was not disproportionate to his misconduct (see, Matter of Pell v Board of Educ., 34 NY2d 222, 232-235; Matter of Santarella v New York City Dept. of *654Correction, 53 NY2d 948, 949). Brown, J. P., Weinstein, Niehoff and Spatt, JJ., concur.